 Case 2:20-cv-00586-SPC-NPM Document 3 Filed 08/25/20 Page 1 of 4 PageID 19




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WALTER ROSS,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-586-FtM-38NPM

STATE OF FLORIDA, LEE
COUNTY, FLORIDA and ERIN
CASEY,

                Defendants.
                                                 /

                                      OPINION AND ORDER 1

        Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C.

§ 1983. (Doc. 1). Because Plaintiff is a prisoner and seeks to proceed in forma pauperis

on the Complaint (Doc. 2), the Court must review the pleading under 28 U.S.C. § 1915A

and 28 U.S.C. § 1915(e)(2)(B). Either provision lets the Court dismiss a complaint sua

sponte if it finds the pleading to be frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from an immune defendant.

        A complaint may be dismissed as frivolous under § 1915 where it lacks an arguable

basis in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim is also

frivolous as a matter of law where the defendants are immune from suit or the claim seeks

to enforce a right that clearly does not exist. Id. at 327. In addition, where an affirmative




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00586-SPC-NPM Document 3 Filed 08/25/20 Page 2 of 4 PageID 20




defense would defeat a claim, it may be dismissed as frivolous. Clark v. Ga. Pardons &

Paroles Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990).

       The phrase “fails to state a claim upon which relief may be granted” is governed

by the same standard as dismissals under Federal Rule of Civil Procedure 12(b)(6).

Wilkerson v. H & S, Inc. 366 F. App’x 49, 51 (11th Cir. 2010). Under that standard, a

complaint need not provide detailed factual allegations. But there “must be enough to

raise a right to relief above the speculative level,” and the complaint must contain enough

facts to state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555-56 (2007). Courts also view a complaint’s factual allegations as true. Brown v.

Johnson, 387 F.3d 1344, 47 (11th Cir. 2004).

       Pertinent here, courts liberally read a pro se litigant’s allegations.    Haines v.

Kerner, 404 U.S. 519 (1972). But in doing so, they need not rewrite a deficient pleading.

See Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006). What is more, a pro

se litigant is usually allowed to amend the pleading—unless an amendment would be

futile. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). Against this backdrop,

the Court turns to Plaintiff’s § 1983 claim.

       To state a claim under § 1983, a plaintiff must allege (1) the defendant deprived

him of a right secured under the Constitution or federal law, and (2) the deprivation

occurred under color of state law. Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.

2011) (citations omitted). A plaintiff must also allege and establish a causal connection

between the defendant’s conduct and the constitutional deprivation. Marsh v. Butler

County, Ala., 268 F.3d 1014, 1059 (11th Cir. 2001).




                                               2
Case 2:20-cv-00586-SPC-NPM Document 3 Filed 08/25/20 Page 3 of 4 PageID 21




       According to the Complaint, Defendant Erin Casey was Plaintiff’s public defender

in underlying Florida criminal cases. The Complaint accuses Casey of incompetence or

failing to defend Plaintiff vigorously. For instance, Casey allegedly did not move to

suppress a coerced statement that Plaintiff made to detectives. (Doc. 1 at 6). Plaintiff

thus generally asserts Casey’s failure to perform her duties effectively violated his Fifth

and Fourteenth Amendment rights. As relief, Plaintiff seeks $2 million.

       Even if Casey performed deficiently, a public defender “does not act under color

of state law when performing a lawyer’s traditional functions as counsel to a defendant in

a criminal proceeding.”    Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981) (footnote

omitted); Hall v. Tallie, 597 F. App’x 1042, 1044 (11th Cir. 2015); Grinder v. Cook, 522 F.

App’x 544, 547 (11th Cir. 2007). Because Casey is not a state actor, the Complaint fails

to state a viable § 1983 claim and may be dismissed against her. If Plaintiff contends that

Casey’s performance was constitutionally deficient and that deficiency prejudiced his

defense, then he must petition for writ of habeas corpus under 28 U.S.C. § 2254.

       Turning to the other Defendants. The Complaint lacks any direct claims against

Defendants Lee County or the State of Florida. Plaintiff appears to attribute liability to the

government entities because they employed Casey. See Doc. 1 at 6 (stating Casey “is a

public official in Lee County and employed by the State of Florida”). But § 1983 claims

may not turn on respondeat superior or vicarious liability. Keating v. City of Miami, 598

F.3d 753, 762 (11th Cir. 2010). Nor can any action lie against the State of Florida because

the Eleventh Amendment bars a private citizen’s suit for money damages. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989); McClendon v. Ga. Dep’t of Comm. Health,

261 F.3d 1252, 1256 (11th Cir. 2001).




                                              3
Case 2:20-cv-00586-SPC-NPM Document 3 Filed 08/25/20 Page 4 of 4 PageID 22




       In conclusion, the Court dismisses the Complaint as frivolous and failure to state

a claim. The Court need not provide Plaintiff leave to amend because any amendment

would be futile. As stated, Plaintiff’s relief for Casey’s allegedly deficient performance is

through a habeas corpus petition—not a civil rights action. And Plaintiff cannot hold the

State of Florida or Lee County liable for Casey’s allegedly deficient performance as his

defense lawyer.

       Accordingly, it is

       ORDERED:

       1. Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED under 28 U.S.C. §

           1915A and 28 U.S.C. § 1915(e)(2)(B).

       2. The Clerk is DIRECTED to provide Plaintiff with the Court’s § 2254 habeas

           corpus form, deny any pending motions as moot, enter judgment and close the

           file.

       DONE and ORDERED in Fort Myers, Florida on this 25th day of August 2020.




SA: FTMP-1
Copies: All Parties of Record




                                             4
